Citation Nr: 1636602	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent from July 28, 2009, to December 25, 2012 for bipolar disorder and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.

Historically, in a June 2009 rating decision, the RO granted an increased evaluation of 30 percent evaluation for dysthymic disorder and anxiety disorder (previously classified as major depressive disorder), effective October 24, 2008.  In a December 2009 rating decision, the RO granted a 50 percent evaluation, effective July 28, 2009.  In March 2010, the RO recharacterized the Veteran's service-connected psychiatric disability as bipolar disorder and generalized anxiety disorder, previously shown as dysthymic/depressive disorder and anxiety disorder and/or as major depressive disorder.  In a January 2013 rating decision, the RO granted a 70 percent evaluation, effective December 26, 2012.

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is associated with the claims file.

In an April 2012 decision, the Board remanded the claim for increase for psychiatric disability and the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).

In March 2015, in regards to the psychiatric disability, the Board granted a 30 percent disability evaluation, but not higher, prior to October 24, 2008; denied an evaluation in excess of 30 percent from October 24, 2008, to July 27, 2009; denied a disability evaluation in excess of 50 percent from July 28, 2009, to December 25, 2012; and denied an evaluation in excess of 70 percent from December 26, 2012.  The Board remanded the TDIU claim.  The Veteran filed an appeal with the Court of Appeals for Veterans claims (Court).  In January 2016, a Joint Motion for Remand was granted by the Court, which issued an order vacating the Board's 2015 decision on the matter of entitlement to a disability evaluation in excess of 50 percent from July 28, 2009, to December 25, 2012 for bipolar disorder and generalized anxiety disorder.

During remand status, the RO granted the claim for TDIU in a June 2015 rating decision.  Therefore, no controversy remains for the Board's consideration in this matter.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

1.  From July 28, 2009 to March 23, 2011, the Veteran's mental disorder is not shown to be more nearly manifested by symptoms productive of occupational and social impairment with deficiencies in most areas and/or an inability to establish and maintain effective relationships.

2.  From March 23, 2011 to December 26, 2012, total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for in excess of 50 percent from July 28, 2009, to March 23, 2011 for bipolar disorder and generalized anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2015).

2.  The criteria for a 70 percent evaluation, and no more, from March 23, 2011 to December 25, 2012 for bipolar disorder and generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA's duty to notify was satisfied by letters dated in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  VA provided the Veteran a hearing on appeal.  A hearing transcript is associated with the claims file.

It is noted that the Veteran's claim was remanded by the Board for additional development in April 2012.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an evaluation in excess of 50 percent from July 28, 2009, to December 25, 2012 for bipolar disorder and generalized anxiety disorder.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1.

Schedular Criteria

All mental disorders, Diagnostic Codes 9201 through 9440, are evaluated pursuant to the rating schedule set out at 38 C.F.R. § 4.130.  The Veteran's mental disorder was assigned Diagnostic Code 9432.  The rating criteria provide that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).

Factual Background

A private psychiatric evaluation in January 2009 noted that the Veteran struggled with anxiety, feeling down for a couple of days, and feeling mildly hopeless and helpless; but she denied panic attacks.  On mental status evaluation, the clinician found the Veteran to be pleasant, speaking rapidly, clear sensorium, and oriented times four.  Her thoughts were logical and goal-directed with no tangentially or circumstantiality.  There was no evidence of mania or hypomania, psychosis or thought disorder, or suicidal or homicidal ideation.  Diagnoses of generalized anxiety disorder and depressive disorder not otherwise specified were noted; and a GAF score of 64 was assigned.

Private treatment records dated from July 2009 to August 2009 showed that the Veteran was alert, oriented outside from fidgeting, and without suicidal or homicidal ideation.  Mental status was unremarkable. 

A September 2009 private treatment report noted that the Veteran was depressed and had problems with concentration.  Her hobbies included walking her dog and watching television.  On mental status evaluation, she was well-groomed and dressed in appropriate casual clothes, was oriented in all spheres, cooperative, and spoke logically and coherently.  She was mildly depressed and anxious without evidence of psychosis, construction of or inappropriateness of affect, or obvious impairment of judgment.  A diagnosis of depressive disorder, not otherwise specified was noted, and a GAF score of 60 was assigned. 

Private treatment records dated from October 2009 to November 2009 reflected that Veteran was alert and oriented, quite scattered with rapid speech, depressed, and tearful.  She denied any suicidal or homicidal ideation.

A November 2009 VA examination report reflected that the Veteran was anxious, afraid of everything, incapable, disinterested, and lost.  She continued to be married but feared that she was not keeping up her end of the bargain by not working and not doing anything for the home.  Her daily activities included rising to pack her husband's lunch and breakfast, walking the dog, emailing, making listing to organize her day, running errands if she was feeling up to it, otherwise she napped, showered, and cooked if she felt like it.  She watched television in the evening and rarely went to a friend's home or invited anyone over. 

On mental status evaluation, the Veteran exhibited high psychomotor behavior, frequently fidgeting, rubbing her thighs, or looking around. She attempted to be cooperative but was quite uncomfortable.  Her affect was blunted, and she described depressive and anxious symptoms in general.  She maintained minimal personal hygiene and basic activities, but with less and less motivation.  She was not suicidal and there were no delusions, hallucinations, or formal thought disorder.  She was distractible and speech was circumstantial at times.  The Veteran denied ritualistic behaviors, and she was oriented to person, place, time, and situation.  Speech was obscure or self-critical, and she appeared mildly agitated.  Anxiety appeared in generalized form with high psychomotor activities, and there were no discrete panic attacks.  Depressive symptoms were significant with episodes lasting three to four months.  She felt low mood daily, nearly all day with marked loss of pleasures, was unmotivated to walk the dog or do errands, and rarely laughed.  She had poor sleep, felt slowed, had low energy, and day time slept, had decreasing self-worth, and had increased irrational guilt.  Cognitively she felt more distracted, unable to make decisions, and was poorly focused but she was not preoccupied with death.  The Veteran felt high energy in spurts which lasted for three or four days with some decreased need to sleep, being more talkative and having rapid speech, and having increased goal pursuit.  She felt a good sense of well-being but was not euphoric or engaged in self-destructive pleasure seeking, nor did she have racing thoughts or mind.  She may be more distractible and thought she had attention deficit disorder.  She was more frequently depressed in the last few years and especially the last year.  Diagnostic testing showed that depression or mood disorder were the primary problems and anxiety was secondary to the agitation from depression possibly compounded with some extremes of elevated mood, or possible mixed mood state on the bipolar spectrum.

The examiner found the Veteran to be quite dysfunctional that day.  She commented that the Veteran's occupational and social impairment appeared to show reduced reliability and productivity due to mood swing problems and possible mood swing disorder, sometimes circumstantial speech, impaired disturbance of motivation, and high agitation.  The examiner noted that this was possibly a temporary exacerbation of her condition.  Diagnoses of depressive disorder, not otherwise specified, and bipolar disorder, not otherwise specified were noted, and a GAF score of 55 was assigned.

A January 2010 private treatment record showed that the Veteran helped her husband get ready for work, plan dinners, walk her dog twice a day, ran errands, watched television, and day time napped.  She described being sad, anxious, and nervous; and endorsed dysphoric mood, easy to tear and crying, negative thinking, guilt, helplessness, not significant hopelessness, not pessimistic, decreased energy, increased fatigability, feeling like she was lazy, anhedonia, and her feelings were not constant as they varied significantly.  She described general anxiety disorder as she had difficulty in new or novel situations causing her often to be queasy or nauseated but not vomit.  She had no other symptoms of panic disorder. She did not have suicidal ideation.  The Veteran indicated that she had manic periods which were brief and less than half a day as mood changed quickly.  She endorsed pressured speech, accelerated or racing thoughts, and taking naps during the manic periods.  She did not have a delusional belief system or any hallucinations. The clinician opined that the Veteran had bipolar type II or cyclothymic disorder.

On mental status evaluation, the clinician noted that the Veteran was neat and clean, and exhibited a faster personal tempo or pace. She was verbal, fluent, articulate, cordial, cooperative, and pleasant.  She maintained excellent eye contact. Her affect was a mixture of anxiety and depression.  There were no misperceptions, and there was no some lapse in attention, concentration, or shifts of thinking.  There were no obvious signs of psychotic thought process, and thought process appeared to be logical, rational, fast paced, but relatively intact.  Diagnoses were mixed bipolar type 2, mostly depressed versus cyclothymic disorder, and general anxiety disorder.  A GAF score of 55 was assigned.  These diagnoses and the GAF score was reiterated in a March 2010 report. 

Private treatment records dated in March 2010 noted diagnoses of bipolar disorder type II and general anxiety disorder, and a GAF score of 55. 

A VA examination report was rendered in March 2010, which was provided based on review of the medical records.  The examiner found that the diagnosis of mixed bipolar II disorder, mainly depressed and generalized anxiety disorder were the most accurate and current diagnoses.  The examiner noted that the current diagnoses reflected progression of gradual recognition of a clinical depression of a bipolar type.  She found that the Veteran was first diagnosed with major depressive disorder, which is the chief complaint of bipolar disorder diagnosis.  She indicated that the Veteran's mood disorder was bipolar II and generalized anxiety disorder as the process began in service.  This information now changed the Veteran's disorder on her overall social and occupational function which was appropriately given reduced reality and productivity due to such symptoms as disturbances of motivation and mood, periods of anxiety, and difficulty establishing and maintaining effective work and social relationships.

On VA examination of March 23, 2011, the Veteran denied social acts or self-harm and reported striking her husband once but denied on-going violence or assaultive behavior.  She reported depression, anxiety, nervousness, fear, marital strain, racing thoughts, jitteriness, stress, worry, restlessness, irritability, low self-esteem, being overwhelmed by routine activities, and experiencing increased isolation, reduced motivation, emotional sensitivity, and lability.  Her psychiatric symptoms occurred daily without significant remission of symptoms.  She was married to her husband for 12 years and had good relationships with immediate family members, but had no friends since she had recently moved.  The Veteran reported that she last employed part-time in 2009 preparing taxes however the veteran reported after 3 months the job ended and she had difficulty with a fear of making mistakes and was stressed and nervous during work hours.  She denied a history of firings or layoffs.   The veteran related she has also worked in administration at greenery and for the United States Postal service though her physical ailments (e g right shoulder) and mental health issues decreased her capacity to work in these occupations she described herself as unemployable secondary to a fear of messing up and an inability to handle anything with uncertainty and that she "would be easily overwhelmed by her work duties.  As such, the examiner opined that the effects of her bipolar disorder and generalized anxiety disorder rendered her unemployable.

On mental status evaluation, the Veteran was noted to have adequate grooming and hygiene, and dressed appropriately.  She displayed good eye contact without inappropriate behavior.  There was evidence of marked psychomotor activity by her constant shifting in her chair, shrugging her shoulders, and rubbing her legs.  Her speech was rapid and restless, her interaction was cooperative, her mood was anxious, and her affect was congruent to mood.  She denied hallucinations, no delusions were elicited, and there was no evidence of her responding to internal stimuli.  Thought processes were slightly circumstantial but coherence without irrelevant details or repeated words or phrases.  Thought content was relevant and appropriate without anomalies, auditory comprehension was intact, and insight and social judgment were fair.  The Veteran did not acknowledge panic attacks.  She reported initial insomnia during depressive episodes, and decreased need for sleep at times.  The examiner also noted that the Veteran negated obsessive compulsive or ritualistic behavior that interfered with routine activities.  She denied significant problems with impaired impulse control; and she was alert and fully oriented to person, place, time, and situation.  Her ability to maintain minimal personal hygiene was at time compromised by reduced motivation secondary to her depression, and she no longer drove due to confusion and loss of direction.  There were no clear deficits noted in recent or remote memory, concentration was impaired, and she was distracted during the evaluation.  Diagnoses of bipolar II disorder and generalized anxiety disorder were noted, and a GAF score range of 48 to 50 was assigned.

On VA examination of December 26, 2012, it was noted that the Veteran was married, talked to neighbors but did not do things with them, and her hobbies were spending time with her dog, cooking, doing laundry, and watching television.  Her current anxiety level was a seven on a scale from one to ten, she had more panic attacks but not more than ten total since her March 2011 examination.  She denied obsessive/ritualistic behavior, delusions, and paranoia; but endorsed hearing faint music and not being able to sleep.

The examiner observed that the Veteran was cooperative, friendly, polite, maintained good eye contact, and easily established rapport.  Her speech was spontaneous with normal rate, rhythm, and tone, with normal reaction time to questions.  Her mood and affect were generally flat and mood ranged from depressed to somewhat anxious at times, and tearful when talking about the death of her dog.  Her mental activity was logical, relevant, coherent, and goal directed.  Reality testing was intact, thought content was normal, and there was no evidence of psychomotor agitation/retardation, pressured speech, racing thoughts, circumstantiality, or tangentiality at time of evaluation.  She was alert and oriented in all spheres, her memory (including immediate, recent, and remote) was generally intact, attention and concentration were good, comprehension and understanding were adequate, abstraction was good, and judgment and insight were acceptable.  The Veteran denied current suicidal ideation/intention/plans.  As to occupational and social impairment, she had occasional decrease in work efficiency and intermittent periods of inability to perform occupational task although generally functioning satisfactorily. 

Her symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a work like setting), racing thoughts.  Diagnoses of bipolar II disorder and generalized anxiety disorder were noted, and a GAF score of 45 was assigned.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the assignment of a 70 percent evaluation (and no more) from March 23, 2011 to December 25, 2012; and that the preponderance of the evidence is against an evaluation in excess of 50 percent from July 28, 2009 to March 23, 2011 for bipolar disorder and generalized anxiety disorder.  Neither the lay nor the medical evidence more nearly reflects the frequency, severity or duration of symptoms contemplated by the next higher evaluation prior to or from March 23, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2015).  As finder of fact, it is within the Board's province to determine the probative weight of evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006).  The Veteran's statements and testimony along with the treatment records and VA examination findings are highly probative in this matter.  However, the evidence does not more nearly reflect the criteria for the next higher evaluation and, therefore, the assignment of the next higher evaluation is not warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered the GAF scores.  During the applicable period, GAF scores ranged from 48 to 60.  These scores indicate the presence of "moderate symptoms" or "moderate difficulty in social, occupational, or school functioning," and "serious symptoms."  See supra DSM-IV.  These scores do not neatly correspond to any particular schedular evaluation, but rather must be considered in the context of the treatment or evaluation reports where they are shown.  It is in this context that the record shows that the Veteran's symptoms do not more nearly reflect the criteria for an evaluation for in excess of 50 percent from July 28, 2009, to March 23, 20112 or an evaluation in excess of 70 percent evaluation from March 23, 2011 to December 25, 2012, as discussed in detailed below.

The Board acknowledges the Veteran's depressive symptoms, and the evidence showing that she had diminishing motivation and increasing depressive symptoms during the period at tissue.  However, her depressive symptoms were described as being "mildly" hopeless" and "mildly depressed" between January and September 2009.  A private examiner noted in January 2010 the Veteran's symptoms of dysphoric mood, easy to tear/cry, negative thinking, hopelessness, decreased energy, increased fatigability, and anhedonia; but he stated that there was not significant hopelessness, she was not pessimistic, and had no suicidal thoughts.  In fact, the record shows that the Veteran consistently denied suicidal ideation during the period from July 28, 2009, to December 25, 2012.  

In the context of the Veteran's depressive symptoms, the Board considered the Veteran's ability to attend to her personal appearance and hygiene.  A September 2009 private treatment note shows that the Veteran was well-groomed.  A November 2009 VA examination report shows that the Veteran showered if she felt like it and had maintained minimal personal hygiene.  A March 2011 VA examination report shows that the Veteran was able to maintain minimal personal hygiene although this was compromised "at times" by reduced motivation secondary to depression.  There is no indication that the Veteran routinely or more often than not neglected her personal appearance and hygiene.

The Board has further considered the Veteran's well-established anxiety symptoms.  Significantly, the record shows on VA examination in November 2009 and March 2011 that the Veteran had some high psychomotor behavior (i.e. fidgeting, rubbing of thighs, and looking around).  Also, on November 2009 VA examination, the Veteran had circumstantial speech at times, and speech that was obscure or self-critical and the Veteran appeared agitated.  The Veteran reported episodes of high energy lasting 3-4 days with being more talkative and having rapid speech.  Private treatment records further show that the Veteran had rapid and/or scattered speech.  Accelerated or racing thoughts were noted during January 2010 private treatment.  The evidence does not show the frequency, severity, or duration of symptoms that more nearly reflects the criteria for the next higher evaluation.  Although the Veteran felt queasy or nauseated when in new or novel situations, she did not vomit.  She furthermore denied having had panic attacks or "near-continuous" panic during the period from July 28, 2009, to December 25, 2012.

To the extent that the Veteran had obscure speech at times on VA examination in November 2009, this speech abnormality appears to have been isolated to this occasion.  In this regard, the Board observes that there are no findings for obscure speech prior to or after November 2009.  Notably, the November 2009 VA examination characterized the findings at this exam as "possibly a temporary exacerbation of her condition."  The "temporary" aspect is borne out by subsequent treatment notes that reflect no findings for circumstantial speech or high agitation as displayed at this exam.  During private treatment in January 2010, the Veteran endorsed pressured speech along with accelerated or racing thoughts, but she was verbal, fluent, and articulate with logical, rationale, and intact thought processes.  No speech abnormality was noted.  Because there is only the isolated finding for "obscure or self-critical" and circumstantial speech "at times" on VA examination in November 2009, the Board finds that this symptom is not frequent or prolonged; and, notwithstanding the Veteran's rapid or pressured speech, there is no indication that her speech is unintelligible or results in any communication impairment.  She appears able to comprehend, detect, and apply language and speech to engage in discourse effectively with others, to include at her October 2011 Board hearing.

Also, while the record shows that speech was circumstantial at times during the November 2009 VA examination and "slightly circumstantial" thought processes on the March 2011 VA examination, the lay and medical evidence shows no significant impairment of thought process.  In this regard, the evidence shows that the Veteran was alert and oriented; her thoughts were not illogical, tangential, or irrelevant.  The Board observes that the 50 percent schedular criteria contemplate circumstantial speech; whereas the 70 percent schedular criteria suggest a level of severity that approximates intermittent illogical, obscure, or irrelevant speech, which is not shown in this case-except as addressed above in an isolated instance in 2009.

While the lay and medical evidence shows disturbances of mood and motivation, frequent depressive and anxiety symptoms, along with additional symptoms of poor sleep, decreased concentration, and distractibility, her symptoms neither individually nor collectively affected her ability to function independently, appropriately and effectively.  She reported on November 2009 VA examination that, although unmotivated to do so, she regularly packed her husband's lunch and breakfast, walked the dog, emailed, made lists to organize her day, ran errands when she felt up to it.  The Veteran did not provide any details on how often she had not "felt up to it."  Neither depressive nor anxiety symptoms appear to have precluded the Veteran from performing the activities of daily living.

The Board considered the Veteran's limited social interactions.  During the period at issue, the record shows that she lived with her husband of many years.   She reported in November 2009 that she rarely went to a friend's home or invited anyone over.  Although the Veteran reported increased social isolation on March 2011 VA examination, she noted that she had no friends because she had recently moved.  A December 2012 VA examination report showed that the Veteran talked to neighbors and had hobbies (dogs, cooking, laundry, television watching).  There is no indication that the Veteran's symptoms interfered with her ability to run errands, attend to her dogs, or attend medical appointments.  The Veteran reported in March 2011 that she no longer drove due to "confusion" and "loss of direction," but clinical findings showed no clear deficits noted in recent or remote memory.

The Board has considered the Veteran's March 2011 report that she is unemployable (because she feared messing up, could not handle uncertainty, and would be easily overwhelmed by work duties) coupled with the VA examiner's finding that she was unemployable due to her psychiatric disorder.  While the evidence is competent, credible, and probative, the Board finds first that unemployability is not ipso facto conclusive evidence that the Veteran meets the criteria for an evaluation in excess of 70 percent as this addressees only the presence of occupational impairment.  The examiner stated that the Veteran was overwhelmed by routine activities.  However, at this same examination in March 2011, she reported a 12 year marriage and good relationships with immediate family members.  Although the examiner found that her symptoms interfered with routine activities, she appeared able to function independently, appropriately and effectively.

While the record shows that the Veteran's symptoms result in difficulty in establishing and establishing effective relationships, and that she was mostly unemployed during the period at issue here, neither the lay nor the medical evidence more nearly reflects an "inability to establish and maintain effective relationships."  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432.

Affording the Veteran all benefit of any doubt, the Board finds that the criteria for a 70 percent evaluation from the date of the Veteran's March 23, 2011 VA examination are more nearly met.  However, on balance, the weight of the evidence is against the claim as the evidence does not more nearly reflect the severity, frequency, or length of symptoms contemplated for an evaluation in excess of 50 percent for the period from July 28, 2009 to March 23, 2011, or in excess of 70 percent from March 23, 2011 to December 25, 2012.  There is no further basis to stage the rating in this matter.  See Hart, supra.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Lastly, the Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's mental disorder are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's mental disorder are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, there is no suggestion or contention that the Veteran's mental disorder, cumulatively or collectively with the Veteran's other service-connected disabilities causes marked interference with employment or required frequent hospitalizations during the period at issue here from July 28, 2009, to December 25, 2012-the period prior to the award of TDIU (effective from December 26, 2012).




	(CONTINUED ON NEXT PAGE)



Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 50 percent from July 28, 2009, to March 23, 2011 for bipolar disorder and generalized anxiety disorder is denied.

A 70 percent evaluation, and no more, from March 23, 2011 to December 25, 2012 for bipolar disorder and generalized anxiety disorder is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


